—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated October 26, 1999, which granted the plaintiff’s motion to compel him to respond to the plaintiff’s notices for discovery and inspection of certain records.
Ordered that the order is affirmed, with costs.
The Supreme Court properly directed the defendant to respond to the plaintiffs notices for discovery and inspection of certain records, as they were material and relevant to the prosecution of the action (see, CPLR 3101 [a]; Northway Eng’g v *464Felix Indus., 77 NY2d 332; Mirabel v State Farm Ins. Co., 265 AD2d 310; Coan v Long Is. R. R., 246 AD2d 569). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.